69 So. 3d 958 (2011)
Roger W. GRIFFIS, Appellant,
v.
STATE, DEPARTMENT OF BUSINESS and PROFESSIONAL REGULTION, CONSTRUCTION INDUSTRY LICENSING BOARD, Appellee.
No. 1D10-5624.
District Court of Appeal of Florida, First District.
May 27, 2011.
Roger W. Griffis, pro se, Appellant.
Garnett W. Chisenhall, Chief Appellate Counsel, Department of Business and Professional Regulation, Tallahassee, for Appellee.
PER CURIAM.
Roger W. Griffis appeals an order revoking his general contractor's license and imposing other sanctions. He argues in his initial brief that the agency failed to properly serve its administrative complaint, and in a motion to dismiss and *959 remand the matter for a hearing, the agency acknowledges that the record does not conclusively refute this claim. In light of the representations in the agency's motion, the final order being appealed herein is REVERSED, and the matter is REMANDED to the agency for further proceedings.
HAWKES, THOMAS, and ROBERTS, JJ., concur.